Case: 20-40058      Document: 00515970160         Page: 1     Date Filed: 08/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 9, 2021
                                  No. 20-40058
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Quintil Cabanas-Castaneda,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:19-CR-1659-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Quintil Cabanas-
   Castaneda has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Cabanas-Castaneda has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40058    Document: 00515970160          Page: 2   Date Filed: 08/09/2021




                                  No. 20-40058


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Cabanas-Castaneda’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                       2